Fourth Court of Appeals
                               San Antonio, Texas
                                      March 3, 2021

                                   No. 04-20-00383-CV

                 IN THE INTEREST OF L.S. AND W.S., CHILDREN,


                From the 38th Judicial District Court, Uvalde County, Texas
                           Trial Court No. 2018-10-32406-CV
                   Honorable Camile Glasscock Dubose, Judge Presiding


                                     ORDER
       Appellant’s reply brief was originally due on March 17, 2021. On March 3, 2021,
appellant filed an unopposed motion requesting a twenty-day extension. The motion is
GRANTED and appellant’s reply brief is due no later than April 6, 2021.



                                                 _________________________________
                                                 Lori I. Valenzuela, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of March, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court